DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            DANIEL CAMMARATA,
                                 Appellant,

                                         v.

             KELLY A. CAMMARATA n/k/a KELLY AHMETI,
                            Appellee.

                        Nos. 4D17-2553 and 4D18-477

                              [November 28, 2018]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Roger B. Colton and Karen Miller, Judges;
L.T. Case No. 502009DR012269.

  Mary Michele Hudson of Maverick Law, LLC, Palm Beach Gardens, for
appellant.

    Matthew David Martin of Martin Family Law, Boca Raton, for appellee.

PER CURIAM.

   In this consolidated appeal, the former husband appeals from two
orders: (1) the Final Judgment Denying Former Husband’s Supplemental
Petition for Modification, Denying Former Husband’s Motion for Contempt
and Enforcement, and Granting Former Wife’s Supplemental Petition for
Modification of Child Support; and (2) the Final Judgment Awarding
Former Wife Attorney’s Fees and Costs. We affirm without discussion the
portions of the first order which are final, and the second order in its
entirety.

   We dismiss the appeal as to the portion of the first order which directs
that the former wife’s supplemental petition for modification of child
support is referred to the magistrate for further consideration. 1 The body

1 There is a scrivener’s error in this order that must be corrected. The heading of
the final judgment incorrectly reflects that the former wife’s supplemental petition
for modification of child support was granted. The appellee concedes that the
heading of the final judgment is inconsistent with the court’s directives within
the judgment.
of the judgment states in part that the trial court “refers all issues related
to modification of child support to the general magistrate,” and that “[t]he
parties shall attend mediation to address the modification of child support
prior to scheduling a child support modification hearing before the
magistrate.” In addition, the trial court specifically “ORDERED” that “[t]he
Former Wife’s Supplemental Petition for Modification of Child Support and
for Other Relief is referred to the magistrate for further consideration. The
parties shall attend mediation prior to setting a hearing on the
Supplemental Petition for Modification . . . .” Accordingly, this portion of
the order is nonfinal and nonappealable.

   Affirmed in part, dismissed in part, and remanded to correct scrivener’s
error.

GERBER, C.J., WARNER and FORST, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2